TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED JULY 17, 2015



                                     NO. 03-15-00216-CV


                                    Randal Mach, Appellant

                                               v.

                           The County of Bastrop, Texas, Appellee




        APPEAL FROM 335TH DISTRICT COURT OF BASTROP COUNTY
      BEFORE CHIEF JUSTICE ROSE, JUSTICES PEMBERTON AND FIELD
    DISMISSED FOR WANT OF JURISDICTION -- OPINION BY JUSTICE FIELD


This is an appeal from the judgment signed by the trial court on January 28, 2015. Having

reviewed the record, it appears that the Court lacks jurisdiction over the appeal. Therefore, the

Court dismisses the appeal for want of jurisdiction. Because appellant is indigent and unable to

pay costs, no adjudication of costs is made.